Citation Nr: 0318565	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative 
changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  That decision found that new and material 
evidence had not been presented to reopen a claim for 
degenerative changes of the lumbar spine.  A November 2001 
decision by a decision review officer found that new and 
material evidence had been submitted to reopen the claim, 
which was subsequently denied.  In accordance with the United 
States Court of Appeals for Veterans Claims (Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for degenerative 
changes of the lumbar spine.


FINDINGS OF FACT

1.  The RO's October 1978 decision, which denied service 
connection for a back disorder, was not timely appealed 
following the RO's notice of denial to the veteran, and 
became final.

2.  The additional evidence submitted since the RO's October 
1978 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for degenerative changes of the lumbosacral spine.

3.  The evidence of record reasonably shows that degenerative 
changes, to include joint and disc disease, of the 
lumbosacral spine were incurred in service.


CONCLUSIONS OF LAW

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The RO decision of October 1978, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  The additional evidence presented since October 1978 is 
new and material, and the claim for service connection for a 
back disorder has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2002).

4.  Degenerative changes, to include joint and disc disease, 
of the lumbosacral spine were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991& Supp. 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The Board notes that the VA's duty to notify the veteran of 
the evidence necessary to substantiate his claim has not been 
met.  See 38 U.S.C.A. § 5103 (West 2002).  However, given the 
fact that this decision represents a grant of the benefit 
sought on appeal, the Board is satisfied any technical 
deficiency in complying with the requirements of the VCAA 
would be nonprejudicial and harmless error.

II.  Factual Background

Service medical records indicate that the veteran reported 
spraining his back playing football.  This was indicated on 
his February 1966 report of medical history for his pre-
induction examination.  The February 1966 pre-induction 
examination report did not contain any notations related to 
the veteran's back.  The veteran was treated for "chronic" 
muscular back pain in May 1966.  May 1966 x-rays of the 
lumbar and lower thoracic vertebrae were noted to be normal.  
A service medical record, dated later in May 1966, noted that 
the veteran had chronic back pain, which occasionally went 
down his left leg.  An August 1966 service medical record 
noted that the veteran was a "recurrent visitor" due to 
back pain.  The January 1968 separation examination report 
noted that there was no history of serious illness in 
service, "except for lower back pain secondary to muscle 
sprain."

A March 1978 private treatment record indicated that the 
veteran complained of back pain that radiated through the 
back of his left leg.  The diagnosis was chronic sacroiliac 
strain and lumbosacral nerve root compression syndrome.

The veteran filed a claim for a back disorder in August 1978.

Private treatment records from August 1978 noted that the 
veteran was admitted with a diagnosis of lumbosacral root 
compression syndrome.  An August 1979 private x-ray report 
showed that the paravertebral soft tissues were normal.  The 
alignment of the lumbar vertebrae were normal.  The vertebral 
bodies, interspaces, and posterior elements were normal.  
There was no spondylolisthesis or spondylolysis.  An August 
1978 private treatment record reported that the veteran had 
been seen intermittently since November 1977 with this 
problem.  The initial episode was reported to have occurred 
in 1966, while the veteran was in the army.

An October 1978 decision by the Los Angeles, California RO 
denied service connection for a back disorder on the basis 
that no symptoms or complaints were noted at discharge from 
service and there was no evidence of continuity of symptoms 
following discharge.  The veteran filed a notice of 
disagreement in September 1979.  The RO furnished the veteran 
with a statement of the case (SOC) in October 1979.  The 
veteran did not subsequently perfect his appeal with regard 
to the issue.

A September 2000 letter from the veteran's private physician 
reported that the veteran had reviewed the veteran's medical 
records and initially stated that his football injury, 
reported in 1966, was not a "major thing."  The physician 
went on to state that it was "most likely" that the 
veteran's back problems began in the military.  He stated 
that his opinion was based on the fact that the changes in 
the veteran's back were all acute.  The physician noted that 
the veteran had L4-5 and L5-S1 degenerative disc disease with 
bony changes, which were "obviously... remote and chronic."  
The physician also indicated that the L3-4 disc was somewhat 
bulging, which was "probably a more mobile segment above the 
older injuries."

The veteran filed to reopen his claim for service connection 
for a back disorder in October 2000.

Private treatment notes from September 1994 through October 
2000 reported that the veteran was treated for degenerative 
changes to the lumbar spine.

A March 2001 VA examination report noted that the examiner 
reviewed the claims file at the time of the examination.  The 
examiner diagnosed the veteran with chronic low back pain 
with chronic degenerative arthritis and multiple discogenic 
protrusions with spinal stenoses and radiculopathy, 
predominantly on the right, following remote trauma.  The 
examiner stated that he had read and reviewed the September 
2000 letter from the veteran's private physician.  He 
indicated that "he agreed with [the physician] that it was 
more likely than not that this current back problem had its 
inception while the veteran was in service when he first 
developed back pain and symptoms consistent with 
radiculopathy."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in October 
1978.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.


IV.  Analysis

New and Material Evidence

Because the RO previously denied the veteran's claim of 
service connection for a back disorder in October 1978, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's October 1978 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that no symptoms or 
complaints were noted at discharge from service and there was 
no evidence of continuity of symptoms following discharge.  
The evidence of record at the time of the denial constituted 
the veteran's service medical records and private treatment 
records from April and August 1978.  The evidence submitted 
with the current claim includes private treatment records 
from 1994 to 2000, a letter from the veteran's private 
physician dated September 2000, and a VA examination report 
dated March 2001.

The Board finds that the evidence submitted since the October 
1978 denial contributes significantly to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  Hodge, supra.  Specifically, the 
letter from the private physician and the VA examination 
report specifically attribute the veteran's current 
disability to service.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim of entitlement to 
service connection for a back disorder.


Service Connection

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for degenerative changes of the lumbar spine.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of chronic 
low back pain with chronic degenerative arthritis and 
multiple discogenic protrusions with spinal stenoses and 
radiculopathy, predominantly on the right, following remote 
trauma.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The September 
2000 letter from the veteran's private physician and the 
March 2001 VA examination report specifically attribute the 
veteran's current back disability to service.  The private 
physician states that it is "most likely" that the 
veteran's back problems began in the military.  The March 
2001 VA examiner states "he agreed with [the physician] that 
it was more likely than not that this current back problem 
had its inception while the veteran was in service when he 
first developed back pain and symptoms consistent with 
radiculopathy."  The Board finds these two opinions 
especially probative as both the private physician and the VA 
examiner reviewed the records and offered a basis for their 
opinions.  The Board notes that the VA examiner was 
specifically asked to address the September 2000 letter from 
the private physician and corroborated his opinion 
attributing the veteran's back disability to service.  
Accordingly, service connection for degenerative changes of 
the lumbar spine is granted.

ORDER

Service connection for degenerative changes of the 
lumbosacral spine is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

